DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 3,490,635).  Wilson et al. teaches a metal closure 100 for a container 110, comprising a capsule 51, 102 defining a body of the metal closure, configured to be applied to cover an opening (upper end of 110) of the container 110 for closing the container, the capsule comprising a circular part 51 from which extends a perimeter edge (which forms 102) configured to wrap circumferentially around the opening (figure 12), so as to form a seal of the capsule relative to the container 110, wherein the perimeter edge 102 has a rounding or folding at 58 obtained by curling, wherein the perimeter edge extends at right angles or substantially right angles to the circular part (figure 3) and includes a series of deformations 62 made in a radial direction (figure 9) towards a center of the capsule, and configured to apply a pressure below a swelling 112  (see also col. 4 lines 65-66) of the opening to obtain a pulling action of the circular part 51 against the opening and form a seal, the deformations 62 being made in predetermined areas which do not affect the rounding or folding at 58.  Wherein the rounding or folding extends toward an exterior of the capsule (col. 4 lines 37-46; “It is possible to have skirt portion 102 turned outwardly upon itself…”).  
Wilson et al. discloses the claimed invention except for the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm, in order to provide sufficient reinforcement for the edge of the capsule and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 2, the rounding or folding 58 extends around 360° of the edge (58 extends about entire perimeter 102).

Regarding claim 3, the modified closure of Wilson et al. discloses the claimed invention except for the number of deformations being between 6 and 14.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Wilson et al. with the number of deformations being between 6 and 14, in order to enlarge each rib for better gripping, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 4, substantially constituting a bottle cap 100 (see bottle 110).

Regarding claim 6, Wilson et al. teaches a method for making a metal closure 100 for a container 110, having a circular opening (at upper end of 110) which has a swelling 112 (see also col. 4 lines 65-66), comprising the following steps: making a capsule 51, 102 (col. 6 line 66 – col. 7 line 30) defining a body of the metal closure, configured to be applied to cover the opening of the container 110 (figure 12) for closing the container, the capsule comprising a circular part 51, configured to rest over the opening (figure 12), and a perimeter edge 102 extending from the circular part 51 and configured to wrap circumferentially around the opening (figure 12), so as to form a seal of the capsule relative to the container 110, making a rounding or folding of the perimeter edge 58 actuated by curling (col. 7 lines 31-74) the perimeter edge, making the rounding or folding extend toward an exterior of the capsule (col. 4 lines 37-46; “It is possible to have skirt portion 102 turned outwardly upon itself…”).  
Further regarding claim 6, Wilson et al. discloses the claimed invention except for the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the distance between a start of the rounding or folding and an inner surface of the circular part being greater than 4 mm, in order to provide sufficient reinforcement for the edge of the capsule and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, the step of making the rounding or folding of the edge 58 by curling comprises performing the curling along 360° of the perimeter edge (col. 7 lines 31-74; 58 extends about entire perimeter 102).

Regarding claim 8, the curling 58 is performed by the following steps: positioning the capsule  inside a fixed contact element (col. 7 lines 34-36) equipped with a seat (figure 66), with the circular  part facing towards the seat and introduced in the seat (figure 6), retaining the capsule in position with an inner contact element (col. 7 lines 34-36) introduced in the perimeter edge, moving a sliding tubular contact element (12b) along the inner contact element (21) towards the fixed contact element (11b) for following a peripheral area of the perimeter edge to cause rounding or folding (col. 7 lines 31-74).

Regarding claim 9, the method comprising making the capsule by preparing a metallic disc 45 between a fixed contact element (11b) and an inner contact element (21) and introducing the inner contact element (21) inside the fixed contact element (at 11b) with deformation of the disc 45 and formation of the perimeter edge (col. 6 line 67 – col. 7 line 74),  retaining the capsule 45 in position by the inner contact element (21) introduced inside the perimeter edge, axially moving a sliding tubular contact element (12b) along the inner contact element (21) towards the fixed contact element (11b) for following a peripheral area of the perimeter edge to cause rounding or folding.

Regarding claim 10, after applying the metal closure on the opening (figure 12), making a series of deformation areas 62 on the perimeter edge in a radial direction towards the center of the capsule, the deformation areas extending at right angles or substantially at right angles to the circular part (figure 11; col. 7 line 75 – col. 8 line 52), and configured to apply a pressure below the swelling (12) of the opening to obtain a pulling action of the circular part against the opening and form the seal.
Regarding claim 11, the modified method of Wilson et al. discloses the claimed invention except for the number of deformations being between 6 and 14.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the number of deformations being between 6 and 14, in order to enlarge each rib for better gripping, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 13, Wilson et al. teaches a method for capping a container 110 equipped with a circular opening (at upper end of 110; figure 12) which has a swelling 112 (see also col. 4 lines 65-66) towards an exterior with a circumferential extension, comprising: providing the metal closure 100, providing the container 110 having the opening (at upper end of 110; figure 12) and the swelling 112 (see also col. 4 lines 65-66) protruding towards the exterior along an entire extension of the swelling, applying the capsule 100 with the circular part 51 resting on the opening and the perimeter edge 102 positioned around the protruding swelling, pressing the circular part 51 against the opening, radially deforming the perimeter at a predetermined number of deformation areas 62 towards a center of the capsule whilst maintaining the pressing of the circular part 51 against the opening, providing that the deformation areas not touch the rounding or folding.

Regarding claim 14, after applying the capsule 100 on the opening with the perimeter edge positioned around the protruding swelling, performing the radially deforming at right angles or substantially at right angles to the circular part (figure 12), to form the series of deformation areas 62 in a radial direction towards the center of the capsule, to apply a pressure below a swelling 112 (see also col. 4 lines 65-66) of the opening to obtain a pulling action of the circular part 51 against the opening and form the seal.
Regarding claim 15, the modified method of Wilson et al. discloses the claimed invention except for the number of deformations being between 6 and 14.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the number of deformations being between 6 and 14, in order to enlarge each rib for better gripping, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 3,490,635), as applied to claims 1 and 6 above, and further in view of Januchowsky (U.S. 1,257,710). The modified closure of Wilson et al. discloses the claimed invention except for the personalizing element. Januchowsky teaches that it is known to provide a cap with a personalizing element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Wilson et al. with a personalizing element, as taught by Januchowsky, in order to advertise the contents.

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. Applicant argues that Wilson teaches an inward fold.  It is the examiner’s position that Wilson teaches that the fold can be either inwardly directed or outwardly directed.  Specifically, in col. 4 lines 37-46 Wilson states “[i]t is possible to have skirt portion 102 turned outwardly upon itself…”.  For this reason, Wilson meets the limitation that the rounding or folding extends toward an exterior of the capsule.
Regarding the distance between  the start of the rounding and the inner surface of the circular part being greater than 4mm, the primary reference has been modified in the rejections above.  It is the examiner’s position that a change in size is within the level of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736